Citation Nr: 0505762	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.

2.  Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The appellant served on active duty from January 1962 to 
April 1965.  The record also suggests that he had 
approximately two decades of active duty for training 
(ACDUTRA) and/or inactive duty for training (INACDUTRA) in 
the U.S. Army Reserves that concluded in mid-July 1994. 

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision issued by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected in August 
2003 as to both issues listed above.  

In February 2004, the appellant personally testified at a 
hearing before the undersigned Acting Veterans Law Judge, 
sitting in Washington, D.C.  The hearing transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to 
service connection for cervical and lumbar disc disorders.  
Further development would ensure that the veteran's due 
process rights, including those associated with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.   


The crux of this claim is whether the appellant's current 
cervical and lumbar back problems are etiologically related 
to service, and more specifically, to the purportedly 
substantial history of parachute jump activities during 
active service and/or Army Reserves service.  In this regard, 
the Board notes that the appellant's service medical records 
from his active duty period, which include December 1961 and 
February 1965 medical examination reports (for enlistment and 
separation, respectively), do not contain evidence of 
cervical or lumbar spine problems, or musculoskeletal 
abnormality, or a back injury.  In this connection, the Board 
acknowledges that, while the appellant's Form DD 214 covering 
active duty service indicates that his military occupational 
specialty (MOS) was as a supply specialist, it does document 
his receipt of a Parachutist Badge during active service.  
This lends credibility to the veteran's position (see Board 
hearing transcript) that he participated in parachute jumps 
during active service, although it does not conclusively 
establish that he did in fact participate in parachute jumps 
between 1962 and 1965 that caused the now-claimed back 
problems. 

As for the appellant's Reserves service, medical records 
document a history of cervical pain and/or cervical disc 
disease, reportedly noted by a private physician.  See 
December 1993 Reserves service retirement medical examination 
report and report of medical history; and sick slip dated in 
May 1994.  These records, however, do not provide further 
details as to the specific nature or cause of the problem, or 
when the problem had its onset.  

On a related note concerning the appellant's Reserves 
service, it is unclear as to precisely on what date the 
appellant commenced Reserves service; however, various 
Reserves service personnel records indicate that the 
appellant had been on "flying status" covering a 
substantial time period from the mid-1970s to the late 1980s.  
Other records show his assignment to "parachute duty" in 
the late 1970s and early 1980s.  These records lend 
credibility to lay evidence that the appellant had engaged in 
substantial parachute jump activity throughout his military 
career (see Board hearing transcript, pp. 9-10), although it 
is noted that the length of his Reserves service and Reserves 
service personnel records together would suggest that a 
substantial portion of parachute jump activity likely took 
place during the Reserves period, as opposed to the active 
duty period.  Indeed, it is noted that the earliest notation 
of a "history" of cervical back pain is dated in 1993 
(Reserves retirement medical records), almost three decades 
after conclusion of active service.  Nonetheless, as stated 
above, given the award of a Parachutist Badge during active 
service, the Board cannot conclusively rule out the 
possibility that activities between 1962 and 1965 might have 
had some role in the claimed back problems.       
    
The law provides that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002).  
The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 
see also 38 C.F.R. § 3.1(d) (2004).  The term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  See 38 U.S.C.A. § 101(21)-(24); 38 C.F.R. § 
3.6(a)-(d).

To establish status as a "veteran" based on ACDUTRA or 
INACDUTRA, a claimant must establish that he was disabled 
resulting from an injury incurred in or disease contracted 
during the line of duty during that period.  38 U.S.C.A. § 
101; 38 C.F.R. §§ 3.1, 3.6; Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Once a claimant has carried the initial 
burden of establishing "veteran" status or that the person 
upon whose military service the claim is predicated has 
"veteran" status, he is entitled to compensation for a 
disability resulting from personal injury suffered in or a 
disability contracted in the line of duty, or for aggravation 
of a pre-existing injury suffered in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to certain legal presumptions, such as that pertaining to 
service connection for certain disabilities, such as 
arthritis.  Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991); Paulson v. Brown, 7 Vet. App. at 470.

Given all of the foregoing, the crucial piece of evidence 
needed here is whether there is medical evidence establishing 
a cause-effect relationship between current back problems and 
participation in parachute jumps, whether they might have 
taken place during active duty and/or Reserves service.  In 
this connection, it is noted that, at the February 2004 Board 
hearing, the appellant and his representative requested that 
the record be kept open for 60 days following the hearing to 
enable the veteran to obtain this evidence in the form of a 
private physician's opinion/report.  Inasmuch as the record, 
to date, does not show the submittal of such evidence, and 
the post-Reserves service medical evidence of record does not 
otherwise address the issue of etiology, the Board finds that 
a remand is in order to conduct a VA C&P orthopedic 
examination to determine whether there exists a medical basis 
for service connection of either, or both, claimed back 
disorder(s).

In remanding this appeal for a medical examination, the 
Board's intention is to afford the appellant every reasonable 
opportunity to substantiate his claim.  However, the 
appellant is advised that, if a C&P medical examination is 
scheduled, then it is his responsibility to report for the 
examination and to cooperate in the development of the case.  
Consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).        

In consideration of the foregoing, the claim is remanded, via 
the AMC in Washington, D.C., for the following actions, after 
which the RO should conduct a de novo review of the claim:

1.  Tell the appellant to submit to VA 
copies of any evidence in his possession 
relevant to the claims.

2.  Schedule the appellant for a VA 
orthopedic examination to determine 
whether there is a medical basis to grant 
service connection for either, or both, 
cervical disc disease and/or lumbar disc 
disease.  

More specifically, the examination should 
result in a diagnosis of what disorder(s) 
or disease(s) the appellant now has 
related to the lumbar and cervical 
spines, and then an opinion as to whether 
it is at least as likely as not (by a 
probability of 50 percent), less likely 
than not (by a probability less than 50 
percent), or more likely than not (by a 
probability greater than 50 percent) that 
either (or both) is/are etiologically 
related to active service or Reserves 
service, and more specifically, to a 
history parachute jump activities during 
military service.  Appropriate diagnostic 
testing, which could include radiology 
studies, should be performed as deemed 
warranted by the examiner.  If possible, 
the examiner also should opine on when 
the cervical and/or lumbar spine problems 
likely had their onset.  

The examiner's written opinion should be 
supported by adequate rationale or bases 
therefor.  If the examiner is not able to 
opine as requested herein without 
resorting to conjecture or speculation, 
he should so state and explain the bases 
therefor.  

The examination report should be issued 
after the examiner has reviewed the 
veteran's medical history as documented 
in the claims folder.  The claims folder 
made available to the examiner should 
include a complete copy of this remand 
order.

3.  Associate with the claims folder the 
resulting examination report and 
diagnostic study reports, if any.  

4.  Conduct any other appropriate 
evidentiary development.  Thereafter, 
review the entire record and readjudicate 
the claim.  If the decision is adverse to 
the veteran on any issue, then issue a 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  
     
The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




